Citation Nr: 1432931	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-22 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot disability, other than tinea pedis.  

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for arthritis of the cervical spine.  

5.  Entitlement to service connection for a cervical spine disability, other than arthritis.  

6.  Entitlement to service connection for a thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to August 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  When this case was previously before the Board in June 2012, it was decided in part and remanded in part.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to service connection for a right hip disability was raised by the Veteran on the July 2008 Form 9.  This issue has not been adjudicated by the originating agency.  Therefore, it is referred to the originating agency for appropriate action.

The issue of entitlement to service connection for a cervical spine disability other than arthritis is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A left foot disability, other than tinea pedis, was not present until more than one year after the Veteran's discharge from service and no current left foot disability, other than tinea pedis, is related to service.  

2.  A left hip disability has not been present during the pendency of the claim.  

3.  A left knee disability was not present until more than one year after the Veteran's discharge from service and no current left knee disability is related to service or a service-connected disability.  

4.  Arthritis of the cervical spine originated during service.

5.  A thoracolumbar spine disability was not present until more than one year after the Veteran's discharge from service and no current thoracolumbar spine disability is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a left hip disability have not been met. 
 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  The criteria for service connection for arthritis of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

5.  The criteria for service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the appellant was provided all required notice in a letter mailed in July 2006, prior to the initial adjudication of the claims for service connection.  

The record also reflects that the service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and post-service medical evidence identified by the appellant have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate any of the claims; the Board is also unaware of any such evidence.  

The Veteran was provided examinations to determine the nature and etiology of the left foot disorder, and the Board finds the examinations, and the opinion provided by the 2012 VA examiner, are adequate.  In this regard, the Board notes that the examination records reveal all findings needed to adjudicate the claim, and the 2012 VA examiner provided an adequate rationale for the rendered opinion.  

The Veteran has not been provided a VA examination to determine the nature and etiology of the left hip, left knee, or thoracolumbar spine disability.  However, the Board finds a remand for an examination and etiology opinion is not required.  With respect to the claimed left hip disability, the record does not include competent evidence of a disability during the period of the claim.  In this regard, the Board notes that the Veteran has not reported symptoms during the period of the claim or a contemporaneous diagnosis.  Moreover, the record does not include probative evidence establishing that any relevant injury or disease occurred in service or otherwise indicate that left hip symptoms may be associated with the Veteran's service.  

With respect to the claimed left knee disability, although the record establishes the existence of a current disability, the probative evidence does not establish that a relevant injury or disease occurred in service or otherwise indicate that the left knee disability is related to service or service-connected disability.  Finally, with respect to the thoracolumbar spine disability, although there is evidence of a current disability and a history of occasional pain at separation, there is no evidence of injury or chronic abnormality during service (to include a history of chronic pain since service or within a year of discharge) and otherwise no probative evidence indicating that the thoracolumbar spine disability is related to service.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to this claim.  

Accordingly, the Board will address the merits of the appellant's claims. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a) (2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Left Foot Disability

A February 1967 treatment record indicates that the Veteran injured the left heel playing volleyball.  The record notes that X-ray images were negative for abnormality.  

A June 1970 examination revealed normal clinical findings for the feet.  

A November 1971 hospital treatment record reveals the Veteran's history of injuring the left ankle playing football.  Examination revealed tenderness of the medial first metatarsal.  The diagnosis was sprained ankle.  

A March 1972 treatment record reveals the Veteran's history of injuring the left foot playing football six months earlier.  The record notes that there was a probable bony protuberance of the metatarsal-tarsal junction.  The impression was rule out fracture of the left foot.  X-ray images showed no abnormality.  

An April 1972 separation examination record reveals normal clinical findings for the feet and a history of sprained left arch and instep treated in 1971.  

May and June 1984 private treatment records reveal the Veteran's history of foot pain and blistering on the top of the toes and ball of the foot for the previous four to five years, which he attributed to working on steel plated floors.  The Veteran was ultimately assessed with claw toe deformity of the second, third, and fourth digits, a bilateral gastrocnemius equinus deformity, and a bilateral rearfoot varus deformity.  In June 1984, the Veteran underwent surgery for hammertoe deformities.  

Subsequent records reveal continued complaints pertaining to the feet, for which the Veteran underwent additional surgery in 1990.  In 1993, the Veteran reported that the left foot problems dated back to the "early 1980s," after a work injury.  The Veteran explained that at the time of the original injury, there was too much weight placed on the left foot while moving heavy objects at work.  

An October 2006 VA treatment record reveals the Veteran's history of crushing injury of the left foot.  

A January 2007 VA examination record reveals the Veteran's history of constant foot pain since injuring the foot in approximately 1968, while playing football.  After examination and review of X-ray images, the examiner diagnosed left foot service-related injury per Veteran's report with constant chronic pain and subsequent surgeries in the 1980s with chronic residual pain.  The examiner did not review the claims file.  

An August 2007 private medical record reveals the podiatrist's notation that service treatment records revealed a history of sprained left arch and instep in April 1972, treatment for reported injury of the left foot in March/April 1972 and a finding of a palpable boney protuberance in March/April 1972 and that recent evaluation showed a mildly prominent metatarsocuneiform joint on the left foot and severe tenderness.  The podiatrist stated that it seemed logical to conclude that because the Veteran entered service without complaint, left service with complaints, and had ongoing complaints, including for the left foot, the problem began during service.  The podiatrist added that it was possible that the current symptoms had their early onset during service.  

An April 2008 VA examination record reveals the Veteran's history of injuring the foot while playing football in 1971, resulting in "extreme pain and swelling."  The Veteran reported intermittent pain for a "number of years" and surgery in 1980.  After examination, the Veteran was diagnosed with degenerative joint disease of the great, second, third, and fourth toes of the left foot.  The examiner noted review of the file.  The examiner found the ostectomy was done to correct a hammertoe condition and that it was less likely as not that the ostectomy was caused by the initial foot injury.  

A July 2012 VA examination record reveals the Veteran's history of injury of the left foot while playing football during service.  He reported constant left foot pain since that time, with an exacerbation of the pain after working in a steel mill.  He reported two surgeries in the late 1970s or early 1980s which only gave temporary relief.  He denied any injuries after service or any period where the foot pain resolved.  He did report striking the foot hard while catching a piece of heavy steel in approximately 1993.  After examination and review of X-ray imaging, the examiner diagnosed hammertoes and late effect of surgical management of the foot.  The examiner found it less likely than not that a foot disability was related to service.  The examiner noted that the 1984 treatment records revealed an acute onset of the foot pain approximately five years earlier and that the X-ray abnormalities noted on the 1984 X-ray report were not noted on three separate X-ray reports during service.  The examiner found the current foot pain problems were more likely than not related to the post-surgical procedures and X-ray abnormalities than the service-related foot pain complaints and normal X-ray findings.   

Following the review of the evidence, the Board must conclude that service connection is not warranted for a left foot disability.  Initially, the Board finds that a preponderance of the evidence shows that no chronic foot disability, other than tinea pedis, was present until more than one year following the Veteran's discharge from service.  Although the service treatment records reflect complaints pertaining to the left foot, examination was normal at separation, the Veteran did not report a contemporaneous history of left foot symptoms at separation (instead reporting a history of symptoms in 1971), and the initial post-service history pertaining to the left foot dated the onset of left foot symptoms approximately eight years after service.  Furthermore, a 2012 VA examiner has provided a probative opinion that the left foot disability was not related to service, to include the in-service complaints and treatment.  

The Veteran currently asserts that the left foot disability began during service and continued since service and the record includes VA and private medical opinions based on this history.  He has also reported undergoing surgery on the foot soon after service, in approximately 1980.  Although competent to report a history of chronic left foot pain since service and surgery in the late 1970s/1980, the Board finds the history is not credible based on the more credible evidence of no chronic disability until after discharge, namely, the absence of a contemporaneous history of symptoms at separation (only a past history was noted) and the histories provided at the time of initial treatment and in 1993 reporting symptoms since approximately 1980 and the more credible evidence that the surgery was performed in 1984.  Thus, the current history of symptoms since service and surgery in the 1970s/1980 is not probative.  The private and VA opinions are likewise not probative as each is based on the not credible history of symptoms during and since service, and neither addresses the evidence of post-service onset or post-service injury.  

Furthermore, the probative evidence does not suggest that a left foot disability is related to service.  There is no medical opinion of record linking a foot disability to service, other than that discussed above which the Board finds not probative.  As noted above, the Veteran has not provided a credible history of chronic symptoms during and since service.  A 2012 VA examiner has provided probative opinion (i.e. opinion supported by a rationale which is consistent with the record) that a left foot disability was not caused by service.  Although the appellant might believe that his left foot disability is related to service, the probative medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his left foot disability, particularly in light of the evidence of post-service injury.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus and in any event is less probative than the medical opinion against the claim.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

Left Hip Disability

June 1970 and April 1972 examination records reveal normal clinical findings for the lower extremities, and an April 1972 Report of Medical History reveals no history indicative of a left hip disability.  

A June 1985 private treatment record reveals the Veteran's history of constant problems with the left hip.  

A July 1995 private treatment record reveals the Veteran's history of left hip pain.  A March 1996 private treatment record reveals the Veteran's history that his left hip was mimicking his right hip pain.  

A March 2000 private treatment record reveals a history of bilateral hip pain.  

Service connection is not warranted for a left hip disability.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a left hip disability at any point during the pendency of the claim.  The medical record does not reveal any medical finding or diagnosis indicative of a left hip disability during the claim period, and the Board notes that the Veteran clarified in his July 2008 Form 9 that he was seeking service connection for a right hip disability.  The Board acknowledges that the record includes the Veteran's report of a history of arthritis in the left hip.  The Board finds this history is not probative evidence of left hip arthritis, however:  the history is not corroborated by the medical records, the Veteran has not alleged that the diagnosis was made by a medical professional or that there are outstanding medical records, and the record does not suggest the Veteran is competent to render such a diagnosis.  The medical record only documents assessments of left hip pain.  Except in circumstances not applicable here, service connection will not be granted for symptoms such as pain alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  The evidence does not document the existence of a current underlying left hip disability.  Accordingly, service connection is not warranted for a left hip disability.

Left Knee Disability

June 1970 and April 1972 examination records reveal normal clinical findings for the lower extremities, and an April 1972 Report of Medical History reveals a negative history as to "trick' or locked knee."  

A March 1983 private treatment record reveals the Veteran's history of pain, swelling, and stiffness behind the left knee.  He was assessed with mild varicosities and questionable Baker's cyst of the left knee.  The record notes that there were mild degenerative changes of both knees.  A May 1983 treatment record reveals diagnoses of mild arthritis, superficial varicosities.  

A December 1993 private treatment record indicates that the Veteran had "problems" with his knee.  January 1994 private treatment records reveal the Veteran's history of an "insidious" onset of left knee pain and stiffness.  He denied a specific history of injury.  He reported some difficulty with the knee prior to going to the mill crew (which previous records indicate occurred in September 1992) but the mill crew work put more strain on the knee.  X-ray images were essentially within normal limits.  The assessment was probable early derangement meniscus disease.  Subsequent records reveal assessments of left knee pain.  

An April 1995 treatment record reveals the Veteran's history of persistent discomfort in the knee.  After examination, the assessment was probable early degenerative meniscal disease.  

A March 2001 private treatment record reveals a diagnosis of degenerative arthritis of the knees. 

A July 2003 private treatment record reveals the Veteran's history of knee pain for "quite some time."  He reported being told that his left knee had a torn meniscus.  The record notes that radiographs revealed no unusual osseous abnormality.  The impression was probable degenerative tears of the medial meniscus bilaterally.  An August 2003 magnetic resonance imaging of the left knee showed complex tears of the medial and anterior lateral menisci and a tear of the anterior cruciate ligament.  In January 2004, the Veteran underwent surgery of the left knee.  

A November 2007 medical statement reveals a doctor's finding that the Veteran's foot and ankle problems "may be" the source of his left knee problems.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a left knee disability.  Initially, the Board finds that a preponderance of the evidence shows that no chronic left knee disability was present until more than one year following the Veteran's discharge from service.  The service medical records reveal no complaint or finding indicative of a left knee abnormality, the first complaint and diagnosis indicative of a left knee disability dates 11 years after discharge.  Additionally, although competent to do so, the Veteran has not alleged left knee symptoms during and since service.   

Furthermore, the probative evidence does not suggest that a left knee disability is related to service.  There is no medical opinion of record linking a knee disability to service.  Additionally, as noted above, the Veteran has not provided a history of chronic symptoms during and since service or an injury in service.  Although the appellant might believe that his left knee disability is related to service, the probative medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his left knee disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.
 
In view of the Board's determination that service connection is not warranted for the claimed left foot disability, the claim for service connection for left knee disability as secondary to the claimed left foot disability must also fail.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

Cervical Spine Disability

A June 1970 examination record reveals normal clinical findings for the spine.  A November 1970 treatment record reveals the Veteran's one-month history of pain at the base of the neck.  The Veteran denied antecedent injury of the neck or back.  X-ray images of the cervical spine were interpreted as showing minimal degenerative changes of the cervical spine.  The findings indicate that there was an irregularity of the anterior superior lip of the sixth vertebral body.  The Veteran was assessed with questionable mild arthritis of the cervical spine.  

A March 1972 treatment record reveals the Veteran's history of neck pain for two weeks.  The Veteran was assessed with cervical muscle spasm.  

An April 1972 separation examination record reveals normal clinical findings for the spine.  The record does reveal a history of pain in the base of the neck, for which he was treated.  

A March 1983 private treatment record indicates that the Veteran had undergone X-ray images and that he had a stiff neck and spondylosis.  

A May 1984 private treatment record notes that the Veteran reported arthritis of the cervical spine.  

A June 1993 private treatment record reveals the Veteran's history of cervical problems since a work injury in 1976.  He explained that he was involved in a head-on collision while driving a forklift, which resulted in him falling forward and splitting his helmet.  He added that he had persistent significant cervical symptoms since then, which worsened the previous September when he snapped the neck after dropping a bar.  Examination revealed degenerative joint disease of the cervical spine.  

A May 2008 private medical statement reveals diagnoses of severe cervical stenosis of C3-4, 4-and 5-6 with a degenerative spondylolisthesis at C3-4.  The physician noted that the Veteran entered service without a complaint of neck symptoms and left service with complaints of neck symptoms and that November 1970 X-ray reports showed loss of cervical lordosis indicating a structural injury.  The physician found "it possible, as likely as not," that the Veteran's current stenosis was begun by service-related activities during service.  The physician added that the basis for the opinion was the Veteran's history, the current condition, and review of diagnostic studies.  

A July 2012 VA examination record reveals diagnoses of severe stenosis, cervical cord myelomalacia, degenerative changes, and radiculopathy.  The Veteran reported developing neck pain in approximately 1969/1970 and reported a specific injury in 1969 when he tripped and hit his head into a door casing.  He reported developing neck pain "some time after that."  He reported later injury of the neck in 1993, which aggravated preexisting neck pain.  The examiner found it was at least as likely as not that arthritis of the cervical spine began during service.  The examiner noted that the Veteran had clear evidence of neck pain during service and that X-ray images showed minimal degenerative changes of the cervical spine, which were incorrectly noted as changes of involving the sixth thoracic level rather than the sixth cervical level.  The examiner found it more likely that the sixth cervical level was the correct location because only cervical spine X-ray images were documented as having been performed for the report.   

The Board finds that the evidence of record supports a grant of service connection for arthritis of the cervical spine based on the November 1970 X-ray report showing findings suggestive of arthritis and the 2012 VA examiner's determination that the arthritis began during service.  Although there is evidence of injury before service, there is no competent evidence that the arthritis predated service.  In this regard, the Board notes that the Veteran was determined to be clinically normal at entry and thus is presumed to have been sound with regard to his cervical spine.  Thus, the Board finds service connection is warranted for arthritis of the cervical spine.  

Thoracolumbar Spine Disability

A June 1970 examination record reveals normal clinical findings for the spine.  November 1970 X-ray images of the cervical spine were interpreted as showing an irregularity of the anterior superior lip of the sixth thoracic vertebral body.  

An April 1972 separation examination record reveals normal clinical findings for the spine.  The record does reveal a history of occasional dull back pain.    

A June 1993 private treatment record reveals an impression of chronic low back pain by patient history.  Subsequent records reveal a continued history of low back pain.  A July 1993 record reveals the Veteran's history that the back was becoming symptomatic because of "cumulative trauma" to the back over the years.  X-ray images showed spondylolisthesis and marked facetal degenerative changes at the base of the spine.  

A September 1997 private treatment record reveals the Veteran's history of routine care beginning in 1993 for injuries sustained at work.  The record notes that testing confirmed problems in the pelvic, T10, T2, C5, and C2 vertebrae.  Subsequent records reveal ongoing complaints of low back pain, and a March 2001 private treatment record reveals the Veteran's history of low back soreness from work injuries.  The March 2001 record reveals the Veteran's history that the low back pain began in 1993.  A June 2005 MRI showed spondylolisthesis of L5-S1 and degenerative disc disease of L5-S1.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a thoracolumbar spine disability.  Initially, the Board finds that a preponderance of the evidence shows that no chronic disability was present until more than one year following the Veteran's discharge from service.  Although the separation examination record reflects a history of occasional back pain, examination was normal at separation, and the Veteran has not reported chronic low back pain during and since service.  In this regard, the Board notes that the initial post-service complaint pertaining to the thoracolumbar spine dates more than 20 years after discharge from service, though he received treatment for other orthopedic complaints during the earlier years, and the treatment records reveal histories of a post-service onset of the thoracolumbar disability, namely in 1993.  

Furthermore, the probative evidence does not suggest that a thoracolumbar spine disability is related to service.  There is no medical opinion of record linking a thoracolumbar spine disability to service, and as noted above, the Veteran has not provided a history of chronic symptoms during and since service or a history of trauma to the thoracolumbar spine during service.  The Board acknowledges that the November 1970 X-ray record reports an abnormality involving T-6.  The Board finds the 2012 VA examiner's determination that the X-ray images actually showed abnormality of a cervical vertebra, rather than a thoracic vertebra, is more probative than the findings reported on the X-ray report, notably because the X-ray images were limited to the cervical spine and subsequent medical evaluation did not reveal any abnormal finding involving T-6.  Although the appellant might believe that his thoracolumbar spine disability is related to service, the probative medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his thoracolumbar spine disability, particularly in light of the evidence of post-service injury.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  





ORDER

Service connection for arthritis of the cervical spine is granted.  

Service connection for a left foot disability, other than tinea pedis, is denied.

Service connection for a left hip disability is denied.

Service connection for a left knee disability is denied.

Service connection for a thoracolumbar spine disability is denied.  


REMAND

In light of the Board's determination that service connection is warranted for arthritis of the cervical spine, the Board finds an opinion is needed to determine whether a disability of the cervical spine other than arthritis is secondary to the service-connected arthritis.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim, to include VA treatment records. 

2.  Then, the RO or AMC should afford the Veteran a VA examination to determine the etiology of the cervical spine disabilities other than arthritis.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

The examiner should identify all cervical spine disorders, other than arthritis, that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the arthritis of the cervical spine.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Undertake any other indicated development.

4.  Then, the RO or AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                         (CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


